 

 

Case 2:21-cr-20004-LJM-APP ECF No. 1, PagelD.1 Filed 01/06/21 Page 1 of 4

4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

United States of America,

Case:2:21-cr-20004
Plaintiff, Judge: Michelson, Laurie J.

MJ: Patti, Anthony P.

Filed: 01-06-2021 At 03:39 PM

Vv. INDI USA V. SEALED MATTER (DA)
D-1 Carl Alfonso Travis, Offense: 21 U.S.C. § 841(a)(1)
Defendant.
INDICTMENT

 

The Grand Jury charges:
COUNT ONE

21 U.S.C. §§ 841(a)(1); (b)(1)(A) (ii)

Possess with Intent to Distribute Controlled Substances
On or about May 12, 2017, in the Eastern District of Michigan and
elsewhere, the defendant, Carl Alfonso Travis, knowingly possessed with
intent to distribute 400 grams or more of a mixture or substance
containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-
piperidinyl] propanamide, commonly known as fentanyl, a Schedule II
controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(1) and 841(b)(1)(B).
 

Case 2:21-cr-20004-LJM-APP ECF No. 1, PagelD.2 Filed 01/06/21 Page 2 of 4

FORFEITURE ALLEGATION

21 U.S.C. § 853; 18 U.S.C. § 924(d); 28 U.S.C. § 2461(c)

Criminal Forfeiture
_ The allegations contained in Count One of this Indictment are
hereby re-alleged and incorporated by reference for the purpose of
alleging forfeiture pursuant to Title 18, United States Code, Section
924(d), Title 21 United States Code, Section 853, and Title 28 United
States Code, Section 2461(c).

Upon conviction any of the offenses alleged in this Indictment,
defendants shall forfeit to the United States, pursuant to Title 21 United
States Code, Section 853, any property constituting, or derived from,
proceeds obtained, directly or indirectly, as a result of the said violation
and any property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of the named violations.

If any of the property described in the paragraphs above as being
forfeitable under Title 21, United States Code, Section 853, as a result of
any act or omission of the defendant- -

a cannot be located upon the exercise of due diligence;

b. has been transferred to, sold to, or deposited with a third
party;

C. has been placed beyond the jurisdiction of this Court;

d. has been substantially diminished in value; or

2
Case 2:21-cr-20004-LJM-APP ECF No. 1, PagelD.3 Filed 01/06/21 Page 3 of 4

e. has been commingled with other property that cannot
be divided without difficulty;

the United States of America, pursuant to Title 21, United States Code,
Section 853(p), intends to seek forfeiture of all other property of

defendant up to the value of the above described forfeitable property.

THIS IS A TRUE BILL.

/s| Grand Jury Foreperson
Grand Jury Foreperson

MATTHEW SCHNEIDER,
UNITED STATES ATTORNEY

JULIE BECK,
Chief, Drug Task Force

/s| Eaton P. Brown

EATON P. BROWN

Assistant United States Attorney
211 West Fort Street, Suite 2001
Detroit, MI 48226-3220

Phone: 313.226.9184

E-Mail: eaton.brown@usdo}.gov

Dated: January 6, 2021
 

Case 2:21-cr-20004-LJM-APP ECF No. 1, PagelD.4 Filed 01/06/21 Page 4 of 4

Case:2:21-cr-20004
Judge: Michelson, Laurie J.
United States District Court Criminal Case Cover MJ: Patti, Anthony P.
Eastern District of Michigan Filed: 01-06-2021 At 03:39 PM
INDI USA V. SEALED MATTER (DA)

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects

 

 

 

 

— y Companion Case Number:

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)':

Judge Assigned: —\,

Ll Yes No AUSA's en ag

Case Title: USA v. Cari Alfonso Travis

 

 

 

 

County where offense occurred: Wayne

 

Check One: [XlFelony L]Misdemeanor L]Petty
V_Indictment/ Information --- no prior complaint.
Indictment/ Information -- based upon prior complaint [Case number: ]
Indictment/

Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No:

Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant Unjted States Attorney is the attorney of record for
the above captioned case.

    

January 6, 2021

Date EATON P. BROWN

Assistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, MI 48226-3277

Phone: 313-226-9184

Fax: 313-226-3271

E-Mail address: eaton.brown@usdoj.gov
Attorney Bar #; P66003

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same

or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16
